Citation Nr: 0422745	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  98-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin rash disability, 
including under the provisions of 38 U.S.C.A. § 1117 (West 
2002).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was before the Board in November 
1999 at which time it was remanded for additional evidentiary 
development.  The issue was again before the Board in 
September 2003 when it was remanded to cure a procedural 
defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

A VA examination was conducted in August 2002 at which time 
the examiner diagnosed chronic urticaria.  It was also noted 
that testing including a complete blood count, thyroid 
testing and a quantitative immunoglobulins test were to be 
performed.  A review of the claims file reveals that the 
indicated test either had not been performed or the results 
of the testing had not been associated with the claims file.  
The Board notes the veteran reported in January 2003 that she 
had blood work completed and she was requesting the results 
of the testing.  

As noted in the Board's September 2003 remand, the veteran 
underwent VA examination in July 2003 for the disability on 
appeal and an examination report was apparently produced.  
The RO was to review the examination report to determine if 
the benefit sought could be granted.  If the benefit sought 
was not granted, the veteran was to be furnished a 
supplemental statement of the case.  A review of the claims 
file reveals, however, that the report of the July 2003 VA 
examination is not associated with the claims file.  
Additionally, a January 2004 supplemental statement of the 
case does not indicate that the RO had access to and reviewed 
the July 2003 VA examination report.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Based on the above, the Board finds the RO must obtain and 
review the report of the July 2003 VA examination as directed 
by the Board's September 2003 remand.  The RO should also 
obtain the results of the tests referenced in the report of 
the August 2002 VA examination and in the veteran's January 
2003 communication.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take any necessary 
action to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide to 
include any pertinent evidence in her 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should take appropriate action 
to obtain the report(s) of test(s) 
referenced in the report of the August 
2002 VA examination and in the veteran's 
January 2003 communication. 

3.  The RO should obtain and associate 
with the claims file the report of the 
July 2003 VA examination.  

4.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
record and determine if the benefit 
sought on appeal can be granted.  If the 
benefit sought on appeal cannot be 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




